Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Chris McKenna, Reg# 53,302, the application has been amended as follows: 
LISTING OF CLAIMS:
(Currently Amended) A method for providing a calendar-based simulated phishing attack, the method comprising:
identifying, by one or more hardware processors, a context for the calendar-based simulated phishing attack directed towards a user;
generating, by the one or more hardware processors using the context, an electronic calendar invitation to be communicated as the calendar-based simulated phishing attack; 
communicating, by the one or more hardware processors, the calendar-based simulated phishing attack comprising the electronic calendar invitation to an electronic calendar of the user; and
detecting, by the one or more hardware processors, an interaction with the electronic calendar invitation by the user.

8.	(Currently Amended) The method of claim 1, wherein the interaction comprises one of: accepting the electronic calendar invitation, tentatively accepting the electronic calendar invitation, declining the electronic calendar invitation, proposing a new meeting time for the electronic calendar invitation, clicking on a link in the electronic calendar invitation, opening or downloading an attachment in the electronic calendar invitation, forwarding the electronic calendar invitation, or deleting the electronic calendar invitation. 

11.	(Currently Amended) A system for providing a calendar-based simulated phishing attack, the system comprising:
one or more hardware processors, coupled to memory and configured to:
identify a context for the calendar-based simulated phishing attack directed towards a user;
generate, using the context, an electronic calendar invitation to be communicated as the calendar-based simulated phishing attack;
communicate the calendar-based simulated phishing attack comprising the electronic calendar invitation to an electronic calendar of the user; and 
detect an interaction with the electronic calendar invitation by the user.

18.	(Currently Amended) The system of claim 11, wherein the interaction comprises one of: accepting the electronic calendar invitation, tentatively accepting the electronic calendar invitation, declining the electronic calendar invitation, proposing a new meeting time for the electronic calendar invitation, clicking on a link in the electronic calendar invitation, opening or downloading an attachment in the electronic calendar invitation, forwarding the electronic calendar invitation, or deleting the electronic calendar invitation.




Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest generating and subsequently transmitting simulated phishing attacks to a user’s electronic calendar, in the form of a calendar-based e-mail invitation, in order to detect the user’s interaction with the electronic calendar invitation containing the phishing attack transmitted to the user’s electronic calendar, in the specific manner and combinations recited in claims 1-20.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US Pat Chapman (US 8,484,741), which teaches employee testing to determine the likeliness of employees being fooled by phishing attack e-mail;
(ii) 	US PG Pub Onut et al (US 2020/0366712), which discloses phishing campaign detection via classifying phishing exfiltration attempts;
(iii) 	NPL document "Scammers Turning to Bogus Google Calendar Invitations to Defraud Consumers" – Fraud Alerts, Fraud.Org, 10/1/2019; and
(iv)	NPL document "Tricky Scam Plants Phishing Links in Your Google Calendar" – Lily Hay Newman, Wired, 06/17/2019.

After thorough review of related prior art, the application has been deemed allowable because of the limitations of generating and subsequently transmitting simulated phishing attacks to a user’s electronic calendar, in the form of a calendar-based e-mail invitation, in order to detect the user’s interaction with the electronic calendar invitation containing the phishing attack transmitted to the user’s electronic calendar, recited in the specific manner and combinations recited within the claims. Upon an extensive .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439